Exhibit 10.1

 

LOGO [g467221ex10_1pg001.jpg]    Allied Nevada Gold Corp.   

9790 Gateway Drive

Reno, Nevada 89521

  

Phone : (775) 358-4455 Facsimile (775) 358-4458

 

December 18, 2012

Randy Buffington

1250 Parkview Drive

Elko NV 89801

Dear Randy:

On behalf of Allied Nevada Gold Corp. (the “Company”), I am pleased to offer you
employment as Executive Vice President and Chief Operating Officer. In this
capacity you will report directly to me, Scott Caldwell, President and Chief
Executive Officer, Allied Nevada Gold Corp. As a key member of the Executive
Team you will also work closely with the other corporate and site departments in
the scope of work you assume. This letter is intended to summarize the terms of
your employment.

You will be an “at-will” employee, which means that either you or the Company
may end the employment relationship at any time for any reason or no reason at
all. This offer letter does not constitute, and is not intended to be, a
contract of employment or promise to pay any amounts described herein. Your
employment is contingent upon (a) the completion of standard employment forms
and favorable reference checks; (b) providing verification of employment
eligibility in the United States, pursuant to the Immigration and Reform Control
Act of 1986; (c) execution of the company’s standard Nondisclosure, Noncompetion
and Inventions Agreement and Code of Ethics Agreement; and (d) passing of our
pre-employment mandatory drug screen and post offer medical screening.

Upon starting your employment for Allied Nevada Gold, you and I will finalize
your position description, and develop your short and long term goals and
objectives. As you know, Allied Nevada Gold Corp is a growing company. As a key
member of the Executive Team you may be required to assume additional duties not
necessarily associated with this position.



--------------------------------------------------------------------------------

Your base salary will be an annualized rate of US$410,000.00, less appropriate
withholdings. Payroll is done twice a month on the middle and end of the month.
Additionally, the position is one which is eligible to be considered for an
annual cash performance based award of up to 50% of base salary, prorated for
your first year of employment. You will also be eligible with approval from the
Board of Directors, to participate in the company executive equity program
annually, with historically set targets of 215% of Base Salary for this
position. You will also be granted 12,000 RSUs (time vested) and 12,000 PSUs
(performance vested) subject to Board approval, with a prorate vesting equally
over three years. You will be eligible for an employment agreement that
generally provides for a 1X Not for Cause and a 2X Change of Control separation
benefit.

Moreover, you will be eligible to participate in benefits plans generally
available to employees of the Company, four weeks’ vacation per year, health,
dental, vision, 401K, life and disability insurance. Policies applicable to
other employees of the Company will also be applicable to you. In addition you
are eligible for the Allied Nevada Relocation Program.

Randy, I am very excited about your interest and potential employment with
Allied Nevada Gold. As a key member of the Executive Team, I am confident you
will help us achieve our goal of becoming a major explorer and producer in the
gold mining industry.

Scott A. Caldwell

President and Chief Executive Officer

Allied Nevada Gold Corp.

9790 Gateway Drive Suite 200

Reno NV 89521

USA

 

Accepted: /s/ Randy Buffington                December 26, 2012 Randy Buffington
   Date

Expected Start Date   

February 4, 2012